DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 2, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 16-29 are currently pending.  Claims 16-25 are withdrawn.  Claims 16, 18 and 26 are currently amended.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
It is noted that claim 26 claims the biodegradable fibre is produced by a process comprising the following steps: a) providing at least one alcoholic solution of at least one silane compound selected from the group consisting of tetraalkoxvsilanes, trialkoxysilanes, halosilanes, and mixtures thereof, b) providing an aqueous solution of an organic acid selected from the group consisting of sulfonic acids, sulfuric esters, phosphonic acids, phosphoric acids, and mixtures thereof, c) combining the solutions provided in steps a) and b) and mixing for 4 hours to 1 week at a temperature of 20 to 70°C, d) removing at least part of the alcohol from the mixture from step c) and cooling the concentrated mixture to a temperature of 20 to -25 °C, e) storing the cooled mixture from step d) until a viscosity of 10 to 75 Pa s is reached; and Page 4 of 10Application No. 16/652,099Reply to Office Action f) spinning the mixture from step e) into continuous fibres; wherein during steps c) to e), the silane compound undergoes crosslinking and at least part of the organic acid is incorporated into the resulting network via covalent bonds and/or contributes to the crosslinking. 
Thus, claim 26 is directed to a product-by-process claim.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
In the instant case, if the product by process limitations are considered, the process produces a biodegradable fiber comprising:
a silane compound selected from tetraalkoxysilanes, trialkoxysilanes, or halosilanes; wherein the silane compound undergoes crosslinking; 
some portion of an alcohol; and
 an organic acid selected from the group consisting of sulfonic acids, sulfuric esters, phosphonic acids, phosphoric acids, wherein part of the organic acid is incorporated into the resulting network via covalent bonds and/or contributes to the crosslinking. Although claim 26 recites the mixture subjected to fiber formation has a viscosity of 10 to 75 Pa . s, this limitation is related to the viscosity of the solution used for spinning the fiber.  The claim does not recite any limitations regarding viscosity of the biodegradable fiber.

New ground of Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, recites the following phrase:
“b) providing an aqueous solution of an organic acid selected from the group consisting of sulfonic acids, sulfuric esters, phosphonic acids, phosphoric acids, and mixtures thereof”, thus claim 26 is rendered unclear regarding the recitation of “phosphoric acids” since the generic phosphoric acids encompass the inorganic acid phosphoric acid.  Since each of claims 27-29 depend directly from claim 26 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate clarification is appreciated.

Claim Rejections - 35 USC § 102

Rejections Withdrawn
RE: Rejection of Claim(s) 26-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barth, as evidenced by Appendix 5; and
Rejection of Claim(s) 26-29 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thierauf, as evidenced by Appendix 5:
Applicant has amended claim 26 to now require the organic acid is selected from the group consisting of sulfonic acids, sulfuric esters, phosphonic acids, phosphoric acids.  It is noted that the cited references to Barth and Thierauf do not further teach using the recited organic acids for conducting the acid catalyzed hydrolysis.
 Due to the claim amendments the rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) have been withdrawn, however the amendment submitted May 2, 2022 has necessitated new grounds of rejection, as set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claim 29 under 35 U.S.C. 103 as being unpatentable over Barth, as evidenced by Appendix 5, and further in view of Thierauf:
For the reasons discussed above, the anticipation rejection over Barth is withdrawn, and thus the obviousness rejection that is based on the same basis is likewise withdrawn.  However, the amendment submitted May 2, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment
Claim(s) 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hromadko et al., (ACS Omega 2017, 2, 8, 5052–5059; see PTO-892) (“Hromadko”).
	It is initially noted, as set forth above at Claim Interpretation, claim 26 is directed to a biodegradable fiber. Claim 26 recites product-by-process limitations wherein the process produces a biodegradable fiber comprising:
a silane compound selected from tetraalkoxysilanes, trialkoxysilanes, or halosilanes; wherein the silane compound undergoes crosslinking; 
some portion of an alcohol; and
 an organic acid selected from the group consisting of sulfonic acids, sulfuric esters, phosphonic acids, phosphoric acids, wherein part of the organic acid is incorporated into the resulting network via covalent bonds and/or contributes to the crosslinking. Although claim 26 recites the mixture subjected to fiber formation has a viscosity of 10 to 75 Pa . s, this limitation is related to the viscosity of the solution used for spinning the fiber.  The claim does not recite any limitations regarding viscosity of the biodegradable fiber.
Hromadko is directed to preparing SiO2 fibers using centrifugal spinning (ABSTRACT).
	Regarding claim 26, Hromadko teaches that for preparing SiO2 fibers, tetraethyl orthosilicate (TEOS) is used as the SiO2 precursor, which is well soluble in water.  Hromadko teaches the method uses water to prepare a sol-gel solution that undergoes pregelation (i.e. aging) of TEOS, which is then followed by spinning to form the fibers. Hromadko further teaches the solutions for spinning comprise ethanol and methanol and the polymeric reaction of TEOS is driven and stabilized by hydrochloric acid (HCl), or acetic acid or H3PO4 (phosphoric acid).
	Specifically, regarding claim 26, Hromadko teaches the following method for preparing the spinning solution:	a) Lactic acid is mixed with TEOS and absolute alcohol to form the first solution;
	b) poly(vinylpyrrolidone) (PVP) is mixed with absolute ethanol and n-butanol to form the second solution;
	c) the first and second solutions were mixed together in four different ratios of TEOS/PVP. Viscosities were measured;
	d) each of the four solutions were subjected to centrifugal spinning to form the fibers (EXPERIMENTAL DETAILS, Preparation of the Spun Solution (page 5056) and Centrifugal Spinning Process (pages 5056-5057)).
	Hrmodako’s Figure 2 illustrates the diameters of the as-spun fibers produced by each of the four solutions ranges from 1 to 5 µm.  Hromadko teaches the fiber diameters are influenced by several factors including the type and shape of the spinnerette and the viscosity of the solution. Hromadko teaches the viscosities for each of the solutions ranged from 290 to 315 mPa . s.  Hromadko further teaches the temperature of the spinning chamber was 35°C (RESULTS and DISCUSSION, Morphological and Structural Analysis of Fibers, left column, second paragraph to right column, first paragraph, page 5054).
	Thus, Hromadko exemplifies providing ethanol (an alcoholic solution) and TEOS (one silane compound consisting of tetraalkoxysilanes), and further provides an organic acid solution, i.e. an aqueous solution of lactic acid), wherein the solutions are combined.
	Further regarding the biodegradable fiber of claim 26, and the specifically recited organic acids, it is noted that, although Hromadko exemplifies using lactic acid, Hromadko teaches that various acids can be employed for acid hydrolysis to drive the polymeric reaction of TEOS, including hydrochloric acid, acetic acid and H3PO4 (phosphoric acid). 
Thus, Hromadko does render obvious providing phosphoric acid as recited in claim 26, that is, Hromadko teaches the limitations required by the current claims and as all limitations are found in one reference it is held that providing phosphoric acid for acid hydrolysis to drive the polymeric reaction is within the scope of the teachings of Hromadko, and thus renders the invention of claim 26 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use phosphoric acid.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Hromadko.
As to the limitation regarding the fiber being biodegradable, it is noted that Hromadko teaches the same tetraethyl orthosilicate (TEOS) as disclosed in the instant specification (Working examples, page 9), thus the fiber produced by Hromadko is considered a biodegradable fiber, thus meeting the limitation of claim 26.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. 
Thus, Hromadko’s process produces a biodegradable fiber comprising:
a silane compound i.e. tetraethyl orthosilicate (TEOS); 
 some portion of an alcohol (ethanol and methanol); and
phosphoric acid.  
As to the silane compound undergoing cross-linking wherein part of the organic acid is incorporated into the resulting network, it is noted that Hromadko teaches TEOS is soluble in water and used for sol-gel solution since the polymeric reaction (i.e. crosslinking) of TEOS is driven by the phosphoric acid (INTRODUCTION, right column, second paragraph, page 5052).  Therefore, absent evidence to the contrary, Hromadko’s TEOS (silane compound) is considered to undergo cross-linking wherein part of the phosphoric acid is incorporated into the resulting network, thus meeting the limitation of claim 26.
Regarding claim 27 and the limitation “wherein the fibre degrades in a period of > 6 months”, it is noted that Hromadko does not comment on whether or not the fiber degrades in a period of > 6 months.  However, Hromadko discloses the biodegradable fiber comprises the same tetraethyl orthosilicate (TEOS) as disclosed in the instant specification (Working examples, page 9) and is prepared by the substantially identical organic acid hydrolysis as disclosed in the specification at page 3 (lines 4-19).  Thus, because the prior art fiber composition is the same as in the instant application, the degradability properties must inherently be the same, thus anticipating claim 27.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 (I).
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
Regarding claim 28, as set forth above, Hromadko teaches the fibers are prepare using the same TEOS as disclosed in the instant specification. Moreover, Hromadko’s Figure 1a and 1b illustrate coilable fibers, thus meeting the limitation of claim 28.  
Regarding claim 29, Hromadko’s Figures 1a and 1b illustrate a fiber mesh, thus meeting the limitation of claim 29.

Response to Remarks
Applicant’s arguments with respect to claim(s) 26-29, as discussed at Applicant’s remarks (pages 7-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claims are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633